                                                                                                                   -
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                            FILED
                                     UNITED STATES DISTRICT COUR' ~                                              JUN _1   ~
                                                                                                           CLERK, l; S J1Siti,-:-;- CG0:..:-
                                           SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHERN o:s~.:..L FOR".!,!,
                                                                                                        BY                          OE~'... "'."·..-


             UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                                                        (for Revocation of Probation or Supervised Release)
                                v.                                      (For Offenses Committed On or After November 1, 1987)
            FRANCISCO MANUEL ORTIZ (1)
                 aka Francisco Ortiz                                       Case Number:        3: 19-CR-07062-WQH

                                                                        Charles Halligan Adair, CJA
                                                                        Defendant's Attorney
REGISTRATION NO.                35974-208

o-
THE DEFENDANT:
IZ! admitted guilt to violation of allegation(s) No.        One (1 ).
                                                           ~~"'--'~~~~~~~~~~~~~~~~~~~~~-




D    was found guilty in violation ofallegation(s) No.                                                  after denial of guilty.

Accordinl(ly, the court has a<\iudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                        HON. WILLIAM Q. HA
                                                                        UNITED STATES DI
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 FRANCISCO MANUEL ORTIZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-07062-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 9 months to run consecutive to the senteuce imposed in 18-CR-5400-WQH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZJ   The court makes the following recommendations to the Bureau of Prisons:
          1. Designated to a facility as close to Fresno, California as possible.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07062-WQH
